FILED
                            NOT FOR PUBLICATION                             AUG 26 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



RONALD JOHNSON,                                  No. 09-35709

               Petitioner - Appellant,           D.C. No. 1:07-cv-00872-PA

  v.
                                                 MEMORANDUM *
JEAN HILL, Superintendent,

               Respondent - Appellee.



                    Appeal from the United States District Court
                             for the District of Oregon
                     Owen M. Panner, District Judge, Presiding

                                                        **
                            Submitted August 10, 2010


Before:        HAWKINS, McKEOWN, and IKUTA, Circuit Judges.

       Oregon state prisoner Ronald Johnson appeals from the district court’s

judgment denying his 28 U.S.C. § 2254 habeas petition challenging his jury-trial




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
conviction for attempted aggravated murder. We have jurisdiction under 28 U.S.C.

§ 2253, and we affirm.

      Johnson contends that his counsel on direct appeal was ineffective because

he failed to challenge the sufficiency of the evidence at trial. After an independent

review of the record, we determine that the Oregon courts’ determination that

counsel was not ineffective was not contrary to, or an unreasonable application of,

clearly established Supreme Court case law. See 28 U.S.C. § 2254(d); see also

Smith v. Murray, 477 U.S. 527, 536 (1986) (“This process of winnowing out

weaker arguments on appeal and focusing on those more likely to prevail, far from

being evidence of incompetence, is the hallmark of effective appellate advocacy.”)

(quotation marks omitted).

      AFFIRMED.




                                          2                                    09-35709